DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  “closer to the opening than IC chips” should read, “closer to the opening than the IC chips”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Applicant discloses the limitation, “to a side of the first circuit board part on which the transmission antenna is mounted” in claim 10.  This limitation appears to refer to the same element as “the component side of the first circuit board part” as defined in claim 1.  Consistent terminology should be used throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Abe et al. (US 2015/0229023 A1).
As to claim 1, Felic teaches an antenna device, comprising:
a case (120A-B, 130, Fig. 1) including an opening (opening between walls 120A and 120B at base of lens 110, Fig. 1);
a dielectric lens (110, Fig. 1A) that covers the opening, the case and the dielectric lens being integrally formed and formed from the same resin material (“an improved antenna unit is provided by integrating a dielectric lens for an antenna into a lens structure formed of a dielectric material that incorporates both a lens and a support structure in a unitary body. The lens structure acts as a support (and in some embodiments as a housing) for an antenna substrate carrying radiating elements of the antenna,” [0043]);
a circuit board (140, Fig. 1A) that has a first circuit board part having a component side (upper side of circuit board 140, Fig. 1A) facing the opening, the circuit board being disposed in the case (120A-B, 130, Fig. 1A);
a transmission antenna (150, Fig. 1) configured to transmit an electromagnetic wave toward the opening, the transmission antenna being disposed on the component side of the first circuit board part; and

Felic does not teach the circuit board comprises a second circuit board part extending in a direction perpendicular to the first circuit board part.
Abe teaches a circuit board (81, 82, Fig. 7B) that has a first circuit board part (82, Fig. 7B) having a component side (71, Fig. 7A) and also has a second circuit board part (82, Fig. 7B) extending in a direction perpendicular to the component side.
It would have been obvious to one of ordinary skill in the art to modify the circuit board of Felic to have a first circuit board part and a second circuit board part extending in a direction perpendicular to the component side of the first circuit board part, as taught by Abe. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the height of the antenna device so that the device may be more easily fit into the vehicle (see paragraph [0074]) and to provide sufficient support for electronic circuitry associated with the radar device.
As to claim 2, Felic teaches the dielectric lens is configured to narrow a beam of the electromagnetic wave transmitted from the transmitting antenna, direct the narrowed beam to an outside of the antenna device, and focus the electromagnetic wave from the outside of the antenna device onto the reception antenna (as shown in Fig. 5).
As to claim 3, Felic does teaches the dielectric lens configured to convert the electromagnetic wave transmitted from the transmission antenna to a plane wave (parallel lines of transmission wavefront as indicated in Fig. 5).
As to claim 4, Felic (110, Fig. 1A) teaches the dielectric lens is formed from a convex lens having a convex shape on a front surface 
As to claim 5, Felic teaches the transmission antenna and the reception antenna (150, Fig. 1A) are each formed from a conductor pattern formed on the component side of the circuit board (“each of the antenna arrays 150A, 150B has five radiating antenna elements 321 that provide a primary radiation source for the antenna unit 100. In one example, the radiating antenna element 321 are printed on a Taconic (PTFE) substrate,” [0051]).
As to claim 6, Felic teaches the transmission antenna and the reception antenna are each a patch antenna (150, Fig. 1A, “series-fed patch array,” [0045]).
As to claim 7, Felic teaches a signal processor (170, Fig. 1B) configured to infer a direction toward the target according to the reflected wave  (“a CMOS chip for generating radar signals and/or processing reflected radar signals to obtain information about one or more targets,” [0053]).
As to claim 8, Felic teaches the signal processor (170, Fig. 1B) is mounted on a rear side of the first circuit board part (140, Fig. 1B), the signal processor being electrically connected to at least one of the transmission antenna and the reception antenna (“a CMOS chip for generating radar signals and/or processing reflected radar signals to obtain information about one or more targets,” [0053]).
	As to claim 9, Felic teaches the signal processor (170, Fig. 1B) is mounted integrally with the transmission antenna or the reception antenna (“affixed to the PCB 140 by ball soldering,” [0053]).
	As to claim 10, Felic does not teach reflector configured to reflect a back lobe of the electromagnetic wave transmitted from the transmission antenna, the reflector being placed on a 
Abe teaches a reflector (77, Fig. 7A-7B) that reflects a back lobe of the electromagnetic wave sent from the transmission antenna, the reflector being placed on a side of the first circuit board part (RF substrate, Fig. 7B), the side being opposite to a side, of the first circuit board part, on which the transmission antenna (72t, Fig. 7A) is mounted.
It would have been obvious to one of ordinary skill in the art to modify the antennas of Felic by providing a reflector that reflects a back lobe of the electromagnetic wave from the transmission antenna on the opposite side of the first circuit board part, as taught by Abe. One of ordinary skill in the art would have been motivated to make the modification in order to concentrate and direct the electromagnetic wave in the frontward direction.
As to claim 11, Felic does not explicitly teach integrated circuit (IC) chips disposed on the second circuit board part, wherein the first circuit board part is placed at a position closer to the opening than IC chips or placed on the second circuit board part at a position closer to the opening than the IC chips.
Abe teaches integrated circuit (IC) chips (“main substrate 81 including circuits other than the transceiver,” [0074]) disposed on the second circuit board part (81, Fig. 7B), wherein the first circuit board part (71, Fig. 7B) is placed at a position closer to the opening (i.e. towards the transmission end) than IC chips or placed on the second circuit board part at a position closer to the opening than the IC chips.
It would have been obvious to one of ordinary skill in the art to modify the device of Felic by providing integrated circuit chips on the second circuit board part, wherein the first circuit board part is placed at a position closer to the opening than the IC chips, as taught by Abe. 
As to claim 16, Felic does not explicitly teach a length of the case in an up-down direction is shorter than a length of the case in a front-back direction, the up-down direction being a direction normal to the component side of the second circuit board part.
Abe teaches a length of the device in an up-down direction is shorter than a length of the case in a front-back direction, the up-down direction being a direction normal to the component side of the second circuit board part (81, Fig. 7B). Although Abe does not explicitly show the case around the device substrates, it would have been obvious to one of ordinary skill in the art that the case would enclose both the RF substrate 82 and the main substrate 81.
    PNG
    media_image1.png
    391
    499
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the case of Felic such that a length of the case in an up-down direction is shorter than a length of the case in a front-back direction, the up-down direction being a direction normal to the component side of the second circuit board part. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the height of the device, by providing the second circuit board, so that the device may be fit into a smaller space in the vehicle.
As to claim 20, Felic teaches a first integrated circuit (170, Fig. 1B) on a surface of the first circuit board part (lower surface of 140, Fig. 1B), the surface and the component side of the first circuit board part (upper surface of 140, Fig. 1A) facing opposite directions.
Felic does not explicitly teach a second integrated circuit on a surface of the second circuit board part, the surface of the second circuit board part meets the surface of the first circuit board part.

It would have been obvious to one of ordinary skill in the art to modify the device of Felic by providing a second integrated circuit on a surface of the second circuit board part, wherein the surface of the second circuit board part meets the surface of the first circuit board part, as taught by Abe. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the height of the device by providing additional circuits on the second circuit board part, so that the device may fit in a smaller space.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Abe et al. (US 2015/0229023 A1), further in view of Suzuki et al. (US 2004/0227663 A1).
As to claim 12, Felic in view of Abe does not teach a bracket configured to secure the case to a cover member covering an outside region in front of the case, and to define a direction in which the antenna device transmits the electromagnetic wave to the outside of the antenna device. 
Suzuki teaches a bracket (18, Fig. 7A) configured to secure the case (1, Fig. 7A) to a cover member (14, Fig. 7A) covering an outside region in front of the case, and to define a direction in which the antenna device transmits the electromagnetic wave outside of the antenna device (“the bumper 14 has a recessed portion 18 in its inner wall in which a millimeter wave radar 1 is mounted from inside the bumper 14,” [0044]).

As to claim 13, Felic teaches the bracket is configured to secure the case to the cover member so that the direction in which the antenna device transmits the electromagnetic wave to the outside of the antenna device is parallel to ground (“parallel to the roadway surface,” [0029]). 
As to claim 14, Felic in view of Abe does not explicitly teach the bracket is made of an electromagnetic wave absorbing material or a material including an electromagnetic wave absorbing material. 
Suzuki teaches the bracket is made of an electromagnetic wave absorbing material or a material including an electromagnetic wave absorbing material (15, Fig. 7A, “the inner wall of the bumper 14 is fitted with a radio wave attenuation layer or radio wave absorbing layer,” [0045]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic in view of Abe by including an electromagnetic wave absorber to the bracket, as taught by Suzuki. One of ordinary skill in the art would have been motivated to make the modification in order to absorb sidelobes radiating from the antenna, therefore reducing unwanted transmission of sidelobes, as taught by Suzuki (see paragraph [0032]).
As to claim 15, Felic in view of Abe does not explicitly teach the case includes a metal material. 
Suzuki teaches the case includes a metal material (“installing a metal plate… on a plane of and around the transmission/reception antenna in an antenna unit,” [0003]).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Abe et al. (US 2015/0229023 A1), further in view of Elden (WO 96/29755 –previously cited).
As to claim 17, Felic in view of Abe does not explicitly teach the case has a connecting part that thermally bonds the case to the circuit board or to a circuit component mounted on the circuit board. 
Elden teaches the case has a connecting part that thermally bonds the case to the circuit board or a circuit component mounted on the circuit board (“the antenna is adhesively or thermally bonded or otherwise secured and mounted to a generally planar or flat light-transmissive antenna board or circuit board,” page 9, lines 33-36).
	It would have been obvious to one of ordinary skill in the art to modify the antenna device of Felic in view of Abe by providing a connection unit that thermally bonds with the circuit board, as taught by Elden. One of ordinary skill in the art would have been motivated to make the modification because thermally bonding components together is a low cost and effective method of attaching two or more components together.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Felic et al. (US 2015/0207236 A1) in view of Abe et al. (US 2015/0229023 A1), further in view of Beez et al. (US 2005/0116854 A1).
As to claim 18, Felic teaches a wall region (120A, 120B, Fig. 1A) of the case extends to a position in front of positions at which the transmission antenna and the reception antenna (150, Fig. 1A) are placed, but does not explicitly teach the wall region not allowing the electromagnetic wave to transmit through the wall region.
Beez teaches the wall region (14, Fig. 1) not allowing the electromagnetic wave (28, Fig. 1) to transmit through the wall region (as indicated in Figs. 1 and 3 indicated the electromagnetic waves passing through the lens16, but not through the walls of case 14). 
It would have been obvious to one of ordinary skill in the art to modify the device of Felic in view of Beez such that the wall region of the case does not allow the electromagnetic wave to transmit through the wall region, as taught by Beez. One of ordinary skill in the art would have been motivated to make the modification in order to increase the gain and directivity of the antenna device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845